Citation Nr: 1823241	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with traumatic arthritis (right knee disability). 

2. Entitlement to a rating in excess of 10 percent for chronic right ankle strain (right ankle disability). 

3.  Entitlement to a rating in excess of 10 percent for chronic left ankle strain (left ankle disability). 

4. Entitlement to a rating in excess of 10 percent for traumatic arthritis of right hand fingers with status post multiple hand injuries (right hand traumatic arthritis). 

5. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for Dupuytren's contracture of the right hand.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran 
The Veteran's spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty September 1977 to November 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 (granting separate 10 percent ratings for the right knee disability, right ankle disability, left ankle disability, and right hand traumatic arthritis), June 2011 (granting service connection for PTSD), and November 2017 (providing a 70 percent initial evaluation for the Veteran's PTSD) rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, a central office Board hearing was held before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file. 

In July 2017, the Veteran filed a notice of disagreement (NOD) for the issue of Dupuytren's contracture of the right hand.  A statement of the case (SOC) has not been issued regarding that issue.  The Board therefore will remand this issue to the RO for the issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) (finding that appellate review of an RO decision is initiated by an NOD); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the NOD).

The issue of service connection for Dupuytren's contracture of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 2018, prior to promulgation of a decision in the matters, the appellant indicated in writing that he was satisfied with his 70 percent evaluation for PTSD.  There is no question of fact or law remaining before the Board in these matters. 

2. During the period on appeal, the Veteran's right knee disability manifested in symptoms that included pain, locking, instability and some reduction in range of motion, but did not manifest in ankylosis or involve a meniscus condition.  

3. Before November 9, 2017, the Veteran's right ankle disability manifested in symptoms that included pain and tenderness on palpitation, but did not greatly impact his range of motion or functional capability.

4. Beginning November 9, 2017, the Veteran's right ankle disability manifested in symptoms that included pain and tenderness that greatly impacted his functional capability and prevented him from performing range of motion testing. 

4. During the period on appeal, the Veteran's left ankle disability manifested in symptoms that included intermittent pain that did not affect his functional capability. 

5. During the period on appeal, the Veteran's right hand traumatic arthritis manifested in symptoms that included pain and stiffness, but not in ankylosis or symptoms that inhibited his fingers' range of motion. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal are met as to the claim seeking increased rating for PTSD; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for a rating in excess of 10 percent for a right knee disability have been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5256-5263 (2017). 

3. Before November 9, 2017, the criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5271 (2017).

4. Beginning November 9, 2017, the criteria for a rating of 20 percent, but not higher, for a right ankle disability have been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5271 (2017).

4. The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5271 (2017).

5. The criteria for a rating in excess of 10 percent for right hand traumatic arthritis have not been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5222 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to increased rating for PTSD in an April 2012 substantive appeal.  In January 2018 correspondence, the Veteran stated that he was satisfied with his initial rating of 70 percent.  The Board finds that there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to an increased rating for PTSD and the appeal must be dismissed. 

II. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The RO sent the Veteran a letter, prior to adjudication of his claims, which satisfied the notice requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in August 2016, November 2017, and February 2018.  The Board finds that the clinical findings and informed discussion of the history and nature of the Veteran's disabilities are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior June 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Examinations were held pursuant to that remand in November 2017.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

III. Increased Rating for the Right Knee Disability

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under DC 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees.  Non-compensable limitation of flexion or extension may nonetheless warrant a 10 percent rating if there is painful motion of the knee.  See 38 C.F.R. § 4.71a; Deluca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Relative to other impairment of the knee, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and a maximum 30 percent rating if severe. 38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule, but are given context in 38 C.F.R. § 4.56(d)(1)-(4).  Rather than applying a mechanical formula, VA must evaluate all the evidence.  38 C.F.R. § 4.6.  Use of terms such as "slight" and "moderate" by physicians is not dispositive of a legal issue, although use of these terms is to be considered by the Board.  All evidence must be considered in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not "duplicative of or overlapping with the symptom[s]" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (Diagnostic Code 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (explaining that if there is a disability rating under Diagnostic Code 5257 (instability), and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Treatment records from May 2008 show that the Veteran used ibuprofen to alleviate his painful knee symptoms. 

In a November 2008 examination, the Veteran reported that his right knee was weak and stiff.  He reported that he had pain on standing, walking long periods, going up steps, and while exercising. The examiner diagnosed the Veteran with arthritis and chondromalacia patella of the right knee.  He found that the Veteran had normal range of motion for both flexion and extension of his right knee, but had pain throughout range of motion testing.  He noted that the right knee was limited by repetitive use that caused pain.  Stability testing at that time showed that the right knee was within normal limits. 

Treatment records from October 2012 show that the Veteran's knee pain prevented him from working for several days.  The Veteran reported taking pain medication.  Testing revealed that the Veteran had knee cellulitis and knee lymphangitis.

In an August 2016 examination, the Veteran's right knee flexion was 0 to 110 degrees and his extension was 110 to 0 degrees.  The examiner noted that the Veteran had pain on both flexion and extension, but the pain did not cause functional loss.  The examiner found no ankylosis in the right knee. 

In the March 2017 hearing, the Veteran reported that he had instability, stiffness, and painful arthritis in his right knee.  His wife and the Veteran demonstrated how difficult it was for him to walk in the morning because of his knee symptoms.  He stated that because of his knee pain and weakness, he had instability and had fallen a few times.  The Veteran stated he had constant pain and that on occasion a flare up would cause him to wake up from his sleep.  He stated that he had flare ups that caused significantly more pain about half the days of a month. 

In a knee examination dated November 2017, the Veteran was diagnosed with right knee chondromalacia patella and rheumatoid arthritis.  The examiner noted that the Veteran first reported for right knee pain symptoms in November 2016.  The examiner noted that the Veteran took "NSAIDs, opioids, and occasional heating pad" to address his right knee symptoms.  She noted that the Veteran was "very guarded" for range of motion testing and couldn't complete the entire study.  The examiner stated that the Veteran was unable to test for range of motion testing, stating that the Veteran's right knee was too painful.  The examiner noted that the Veteran had an antalgic gait, had to use a cane, and had difficulty with "transfers."  For stability testing, the examiner was unable to perform because of right knee pain.  The examiner noted that the Veteran did not have and never has had a meniscus condition.

In a January 2018 examination the Veteran was diagnosed with degenerative arthritis and knee joint osteoarthritis of the right knee, noting that she had reviewed the claims file.  The examiner noted that the Veteran's range of motion was all normal for the right knee, showing that he had full flexion and extension.  She noted that the Veteran had pain, but that the pain did not cause functional loss.  The examiner found no ankylosis on the right knee.  The examiner also found there was no subluxation, lateral instability, or recurrent effusion.  Joint stability testing revealed no joint instability.  The examiner noted that the Veteran did not have and never has had a meniscus condition. 

Analysis

As an initial matter, the Board notes that there is nothing in the evidence (outlined above) suggesting the right knee disability has related ankylosis, impairment of the semilunar cartilage, tibia or fibula impairment, or genu recurvatum, so as to warrant ratings under DC 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Accordingly, those regulations will not be addressed. 

The Veteran is currently compensated at a 10 percent evaluation for limitation of flexion under DC 5260.  A 20 percent evaluation under this code would require the Veteran's right knee flexion to be limited to 30 degrees.  All objective testing for the period on appeal showed that the Veteran's most limited right knee flexion was 110 degrees in August 2016, which would not allow for an increased rating.  Range of motion testing was not completed in the November 2017 examination, the examiner noting that the Veteran's knee was too painful for testing.  But testing completed three months later in January 2018 revealed a normal range of motion for the Veteran's right knee.  Therefore, while the lack of testing in November 2017 would suggest a some limitation of motion because the Veteran's pain prevented any flexion at that time, all objective testing before and after this time show that he was able to perform range of motion testing, with pain, that would not allow for a higher evaluation under DC 5260.  Therefore a higher evaluation under the limitation of motion code is not warranted. 

In considering whether the Board should assign additional ratings under other diagnostic codes applicable to the Veteran's right knee disability, the Board finds that DC 5257 for recurrent subluxation or lateral instability is warranted.  The Veteran reported in his June 2017 hearing that he suffered from instability and occasionally fell because of his knee disability.  Additionally, VA treatment records document the Veteran's difficulties maintaining balance because of his knee disability.  VA examinations have shown the Veteran requires an assistive device to walk, and the November 2017 examination noted that the Veteran had difficulty with transfers and was unable to do stability testing.  While other examinations have not noted lateral instability, the weight of the evidence supports a finding that the Veteran is entitled to a separate rating of 20 percent under DC 5257 for moderate instability of the right knee.  

A higher rating of 30 percent for DC 5257 is not warranted because the Veteran's instability has not been severe.  At no point has any examiner or physician found the Veteran's instability to be severe.  At the hearing, the Veteran reported that he occasionally had instability, but not constantly.  Finally, VA treatment records note the Veteran's knee would occasionally lock, but did not specify that the Veteran had constant instability or that his instability could be considered severe.  Accordingly, the Board finds that the Veteran's instability is moderate, warranting a 20 percent evaluation, but not higher.  DC 5257. 

The Veteran has stated that previous examiners have failed to consider the impact his medication has on his functional capability.  The Veteran states that the medication impairs his functional ability.  All previous examiners, however, have either explicitly noted the Veteran's medication regiment during examination or have indicated that they have reviewed the claims file, which extensively documents his medication use in conjunction with his right knee disability.  Therefore, the examiner's findings have considered the Veteran's medication usage when providing an opinion regarding his right knee functional capability and an addendum opinion is not required. 

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right knee disability are encompassed by the scheduler criteria for the ratings now assigned.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006)).

IV. Increased Rating for Left and Right Ankles

Legal Criteria

The Veteran's ankle disabilities have been rated under DC 5271, which provides that a 10 percent rating is warranted for moderate limited motion of the ankle, and a 20 percent rating is warranted for marked limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

Factual Background

In a November 2008 examination, the Veteran reported that he had been diagnosed with "sprains and fractures" in both of his ankles.  He said that he experienced weakness, stiffness, swelling, and constant pain.  He reported that he had pain while standing or walking long periods.  The right ankle range of motion for dorsiflexion was 20 degrees with pain at 0 degrees and 45 degrees with pain occurring at 0 degrees for plantar flexion.  The left ankle range of motion for dorsiflexion was 20 degrees with pain at 0 degrees and 45 degrees with pain occurring at 0 degrees for plantar flexion.  The examiner found that both ankles were limited by fatigue and incoordination after repetitive use. 

Private treatment records from November 2008 show that the Veteran had no abnormalities of the right or left ankle.  Treatment records from 2008 to 2014 show the Veteran intermittently reported ankle pain.  In July 2015 treatment records, testing revealed osteophytes of the anterior right ankle.
 
In an August 2016 examination the Veteran was diagnosed with right ankle strain.  Range of motion testing at that time revealed normal dorsiflexion and plantarflexion.  The examiner noted that the Veteran experienced pain during dorsiflexion range of motion exercises for the right ankle, but that the pain did not cause functional loss.  Similarly the examiner noted that the Veteran experienced pain during dorsiflexion and plantar flexion range of motion exercises for the left ankle, but that the pain did not cause functional loss.  The examiner found no ankylosis or instability in either ankle, but did note that the Veteran's ankles had "some swelling." 

Treatment records from September 2016 show that the Veteran had right ankle swelling.  Treatment notes from November 2016 show that the swelling resolved. 

In the March 2017 hearing, the Veteran reported that his left and right ankles were "similarly situated."  He stated that he had taken pain medication for five years to help alleviate his ankle symptoms.  The Veteran reported that his ankles sometimes lock, which caused difficulties walking.  The Veteran and his wife demonstrated how he had difficulty walking in the morning and noted that he had fallen several times because of his ankle instability. 

Treatment notes from June 2017 show that the Veteran reported that walking was bothering him.  He stated that his right ankle was causing more difficulties than his left ankle.  

In a November 2017 ankle examination, the Veteran was diagnosed with right ankle degenerative joint disease, but was given no diagnosis for his left ankle.  The examiner indicated that she had reviewed the claims file, including treatment records.  The examiner noted the Veteran presented for right ankle pain in September 2016.  The examiner noted that the Veteran did not report left ankle pain.  The examiner found that she could not conduct range of motion testing for the right ankle because the Veteran' symptoms were "too painful."  She stated that there was pain both on movement and non-movement.  She found that there was evidence of pain on weight bearing motion and objective evidence of localized tenderness or pain on palpitation of the joint.  The examiner found that the Veteran's pain significantly limited his functional ability. 

The examiner found that the left ankle was "all normal."  She stated there was no pain on examination and the Veteran had a full range of motion.  
Radiological testing at that time showed bilateral anterior ankle joint osteophytes, right ankle soft tissue ossifications, and no acute fractures. 

Analysis

To begin, the record does not show that the Veteran has had ankylosis of the either ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5270, 5272, 5273, and 5274) will not be discussed. 

Under DC 5271, the Veteran's ankle disability is rated on whether the ankle's limitation of motion is marked or moderate.  Turning first to the right ankle, VA treatment records and the Veteran's own testimony report that his right ankle has the most difficulties compared to his left ankle, including pain that causes instability.  In the November 2017 ankle examination, the examiner found that she could not test the Veteran's right ankle range of motion because it was too painful.  She found that the Veteran had pain in most situations: weight bearing, non-weight bearing, on movement, and palpitation.  The examiner found that the Veteran's functional ability was significantly limited by his right ankle.  This evidence supports a finding that the Veteran's right ankle limitation of motion is marked and warrants a 20 percent rating beginning November 2017.

Before that time however, the Veteran's right ankle was able to exercise full range of motion, albeit with pain, suggesting some level of limitation, but not as severe as was determined in November 2017.  Additionally, while the November 2017 examiner found that the Veteran's right ankle pain significantly limited his functional ability, the August 2016 examiner found that the Veteran's right ankle pain did not cause functional loss.  Therefore, a higher evaluation before November 2017 is not warranted. 

In regard to the Veteran's left ankle, the record does not show that his limitation of motion is marked.  At the last examination, the Veteran's left ankle was evaluated to be normal.  The Veteran did not report painful symptoms.  Multiple range of motion tests for his left ankle have all shown normal results.  The Veteran has intermittently stated that he has had pain in his left ankle, but it has not been constant.  There are several periods of treatment where he did not report left ankle pain.  Therefore, the Veteran has not shown that he has "marked" limitation of motion, but instead his symptoms best equate to a "moderate" limitation of motion.  An increased rating for the left ankle under DC 5271 is not warranted.   

As noted above, the Veteran stated that previous examiners have failed to consider the impact his medication has on his functional capability.  All previous examiners, however, have indicated that they have reviewed the claims file, which extensively documents his medication use in conjunction with his ankle disabilities.  Therefore, the examiner's findings have considered the Veteran's medication usage when providing an opinion regarding his functional capability and an addendum opinion is not required. 

V. Increased rating for traumatic arthritis of right hand fingers

Legal Criteria

The Veteran's right hand traumatic arthritis has been rated under DC 5222 with a 10 percent evaluation.  A 20 percent rating is provided for favorable ankylosis of the long, ring, and little fingers of the minor or major hand.  

The Board notes that arthritis is normally rated under DC 5003 and the Veteran's arthritis was initially rated under DC 5003 as affecting his entire body. As his arthritis progressed, the rating for arthritis was discontinued and separate ratings were assigned to each body part that was affected by arthritis and, therefore, the Veteran is currently rating under DC 5222 (for a hand condition).


Factual Background

In a November 2008 examination, the Veteran reported he had pain in his right hand fingers constantly.  The examiner noted that the Veteran's right hand was his dominant hand.  The examiner noted that when the right thumb attempted to oppose the fingers of the hand, the Veteran was able to entirely touch each finger to his thumb.  The examiner found that the Veteran's thumb and fingers had normal range of motion, but had pain throughout the entire range.  

Private treatment records show that the Veteran fractured his right hand in March 2012.  Treatment notes from October 2012 show that the Veteran's right hand strength was weaker than his left hand. 

In January 2016, treatment notes show that the Veteran had "suspected osteochondromatosis, minimal osteoarthritis of the distal interphalangeal (DIP) joints, and "a possible old healed injury of the right fifth metacarpal."  The physician noted that there was "ankylosis of the bilateral lunate and triquetral bones."

In an August 2016 examination, range of motion testing on the Veteran's right hand showed that he had all normal extension and flexion for all fingers and thumb.  The examiner noted that while the Veteran had right hand pain, it did not cause functional loss.  There was no noted ankylosis of the fingers on examination. 

In a November 2016 examination, the Veteran was diagnosed with Dupuytren's contracture and degenerative arthritis of the right hand.  The examiner noted that there was suspected osteochondromatosis and ankylosis of the lunate and triquetral bones.  Range of motion testing for all of the Veteran's fingers and thumb at that time was normal.  The examiner stated there was no evidence of pain on use of the right hand.  The examiner found no ankylosis of the right hand.

Treatment records from November 2016 show that the Veteran was having difficulty contracting his hand.  In January 2017, the Veteran reported that his fingers felt warm at times.  Radiological testing at that time revealed varus angulation of the first carpometacarpal joint and mild arthritic changes of the second and fifth DIP joints. 

In the March 2017 hearing, the Veteran reported that he had several knots related to arthritis in his hands.  The Veteran stated that his right hand grip was weak and that he often dropped things.  The Veteran stated that his hand locks at times and that he had to massage it to make it open again. 

In a November 2017 hand examination, the Veteran was diagnosed with Dupuytren's contracture of the right hand, osteoarthritis of the right hand, specifically the second and fifth DIP joints, and rheumatoid arthritis of the right hand.  The examiner noted that previous orthopedic evaluation in September 1980 revealed a fracture, but X-ray evidence since that time showed no evidence of fractures or healed fractures, and found that the previous fracture had healed without sequelae.  The examiner noted that treatment records showed the Veteran reported significant right hand pain in November 2016 and January 2017. 

The examiner found that the Veteran's pain caused him to have difficulty when gripping, which also caused functional loss.  The examiner noted that there were tenderness and enlargement of the right second and third metacarpophalangeal (MCP) joints and mild tenderness of the area in the middle of the palm.  After extensive range of motion testing, the examiner found no ankylosis of the right hand.  While the Veteran's range of motion was abnormal, the examiner found that there was no gap between the pad of the thumb and the fingers. 

Treatment records from May and June 2017 show that the Veteran had pain in his right hand.  The Veteran reported that he was using wax and gloves to alleviate his painful symptoms.  The Veteran also reported right hand stiffness. 

Analysis

For a 20 percent rating (the lowest rating) under DC 5222, the Veteran would need to show that his long, ring, and little fingers are affected by favorable ankylosis.  As the record does not show ankylosis of any of his right hand fingers a higher rating under DC 5222 is not warranted.  In fact, without a factual showing of ankylosis of any of the fingers or thumb, DC 5216-5227 would not allow for higher ratings. The only ankylosis of the right hand is shown in the lunate and triquetral bones, which have not affected the Veteran's his fingers. 

To achieve a 20 percent evaluation for limited motion of the fingers, the evidence would need to show that a limitation of a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  DC 5228.  While the last VA examination showed that the Veteran's right hand fingers had some limited range of motion, none of the objective findings would allow for a higher than 10 percent evaluation.  The November 2017 examiner found that there was no gap between the pad of the thumb and the fingers.  Therefore, a higher rating is not warranted for limited range of motion. 

As noted above, the Veteran stated that previous examiners have failed to consider the impact his medication has on his functional capability.  All previous examiners, however, have indicated that they have reviewed the claims file, which documents his medication use in conjunction with his hand disability.  Therefore, the examiner's findings have considered the Veteran's medication usage when providing an opinion regarding his functional capability and an addendum opinion is not required. 

Without evidence that would show ankylosis or a greater abnormality in range of motion for the Veteran's right hand fingers, a higher evaluation for the Veteran's right hand arthritis is not warranted. 


ORDER

The appeal seeking an increased rating for PTSD is dismissed. 

A disability rating in excess of 10 percent for a right knee disability is denied. 

A separate disability rating of 20 percent, but not higher, for right knee instability is granted. 

A disability rating in excess of 10 percent before November 9, 2017 for the Veteran's right ankle disability is denied.

A disability rating of 20 percent, but not higher, is warranted for the Veteran's right ankle disability effective November 9, 2017. 

A disability rating in excess of 10 percent for a left ankle disability is denied. 

A disability rating in excess of 10 percent for right hand traumatic arthritis is denied. 


REMAND

As noted above, a January 2017 rating decision denied service connection for Dupuytren's contracture of the right hand.  The Veteran submitted a timely NOD in correspondence dated July 2017.

Under 38 C.F.R. § 19.26, when a timely NOD is filed, the AOJ must reexamine the claims and determine whether additional review or development is warranted.  If no further review or development is required, or after necessary review or development is completed, the AOJ must prepare an SOC pursuant to 38 C.F.R. § 19.29 unless the disagreement is resolved by a grant of the benefits sought on appeal or the NOD is withdrawn by the claimant.  38 C.F.R. §§ 19.26, 19.29; 38 U.S.C. § 7105(d)(1).  Therefore, the Board is required to remand the claims for the issuance of an SOC. Manlicon, 12 Vet. App. at 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SOC pertaining to service connection for Dupuytren's contracture of the right hand.  The AOJ should provide the Veteran with appropriate notice of appellate rights and reminded that a timely substantive appeal must be filed after receiving the SOC to provide the Board jurisdiction over the issue. 

2.  Because the Veteran has three separate disabilities affecting his hands (traumatic arthritis, rheumatoid arthritis, and Dupuytren's contracture), the AOJ should assign hyphenated diagnostic codes or in some other way clarify which of the Veteran's hand conditions is service connected and which is being rated in any given case.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


